UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-6325 Dreyfus Midcap Index Fund, Inc. c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 10 /31 /11 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 8 Statement of Investments 21 Statement of Financial Futures 22 Statement of Assets and Liabilities 23 Statement of Operations 24 Statement of Changes in Net Assets 25 Financial Highlights 26 Notes to Financial Statements 36 Report of Independent Registered Public Accounting Firm 37 Important Tax Information 38 Board Members Information 40 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Midcap Index Fund, Inc. The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We present to you this annual report for Dreyfus Midcap Index Fund, Inc., covering the 12-month period from November 1, 2010, through October 31, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Investors were encouraged by expectations of a more robust economic recovery into the first quarter of 2011, but sentiment subsequently deteriorated due to disappointing economic data, rising commodity prices, an escalating sovereign debt crisis in Europe and a contentious debate regarding taxes, spending and borrowing in the United States. Stocks have been sensitive to these macroeconomic developments, often regardless of underlying company fundamentals. Indeed, market declines were particularly severe during August and September after a major credit rating agency downgraded U.S. long-term debt, while October ranked as one of the best months of the past decade. The economic outlook currently remains clouded by market turbulence and political infighting, but we believe that a continued subpar global expansion is more likely than a return to recession. Although Europe continues to struggle with a debt crisis, inflationary pressures appear to be waning in most countries as energy prices recently have retreated from their highs. In the United States, moderately low core inflation and an accommodative monetary policy could help support near-trend growth despite ongoing deleveraging activity in the private sector.To assess the potential impact of these and other developments on your investments, we encourage you, as always, to speak with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2010, through October 31, 2011, as provided by Thomas J. Durante, CFA, Karen Q.Wong, CFA and Richard A. Brown, CFA, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended October 31, 2011, Dreyfus Midcap Index Fund produced a total return of 8.00%. 1 The Standard & Poor’s MidCap 400 Index (the “S&P 400 Index”), the fund’s benchmark, produced a total return of 8.55% for the same period. Although midcap stocks rallied through the first quarter of 2011 as an economic recovery appeared to gain traction, renewed macroeconomic concerns later caused the market to give back many of its previous gains.The fund produced a lower return than its benchmark.The difference in return between the fund and the S&P 400 Index was primarily the result of transaction costs and operating expenses that are not reflected in the S&P 400 Index’s results. The Fund’s Investment Approach The fund seeks to match the total return of the S&P 400 Index by generally investing in all 400 stocks in the S&P 400 Index, in proportion to their respective weightings.The fund may also use stock index futures as a substitute for the sale or purchase of stocks.The S&P 400 Index is composed of 400 stocks of midsize domestic companies across 10 economic sectors. Each stock is weighted by its market capitalization; that is, larger companies have greater representation in the S&P 400 Index than smaller ones. Global Economic Concerns Weighed on Equities Gains in employment, consumer spending and corporate earnings supported a U.S. stock market rally over the first several months of the reporting period as investors looked forward to better business conditions. However, the rally was interrupted in February 2011 when political unrest in the Middle East led to sharply rising crude oil prices, and again in March when catastrophic natural and nuclear disasters in Japan disrupted the global industrial supply chain. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Nonetheless, investors proved resilient at the time, and stocks rebounded quickly from these unexpected shocks. Investor sentiment began to deteriorate in earnest in late April when Greece appeared headed for default on its sovereign debt and pressures mounted on the banking systems of other members of the European Union. In addition, U.S. economic data proved more disappointing than expected, and investors reacted cautiously to a contentious political debate regarding U.S. government spending, borrowing and taxes. Stocks suffered bouts of heightened volatility when newly risk-averse investors shifted their focus from more speculative companies and market sectors to industry groups that historically have held up well under uncertain economic conditions.Volatility was particularly severe in August and September, after a major credit-rating agency downgraded its assessment of long-term U.S. government debt. In contrast, the market rebounded strongly in October when some macroeconomic worries seemed to ease. Midcap stocks produced modestly higher returns than large-cap stocks for the reporting period overall. Midcap Stocks Produced Mixed Results The consumer discretionary, industrials and information technology sectors led the S&P 400 Index’s advance over the reporting period. In the consumer discretionary sector, specialty retailers Dollar Tree and Tractor Supply encountered rising sales due to homeowners’ recovery efforts from a number of severe storms and floods over the summer of 2011. Apparel makers Deckers Outdoor and Under Armour achieved improved financial results amid resilient consumer spending, and automobile components maker BorgWarner gained value after successfully defending its patents. Among industrial companies, mining equipment manufacturers encountered rising demand from natural resources producers in the Midwestern United States and the emerging markets. For example, Joy Global advanced along with commodity prices early in the reporting period, and Bucyrus International was acquired by a larger competitor seeking a greater overseas presence. In addition, railroads such as Kansas City Southern prospered when rising fuel prices shifted demand from trucks to rail transport. In the information technology 4 sector, a number of midsize companies benefited from their corporate customers’ efforts to boost efficiency and productivity from streamlined workforces. Disappointments during the reporting period included the telecommunications services sector, which comprises a small portion of the S&P 400 Index.The sector was hurt by competitive pressures affecting service providers such as Telephone & Data Systems. The financials sector ended the reporting period with generally flat results, as shortfalls from capital market participants, thrifts and mortgage finance companies were balanced by better results from real estate investment trusts (REITs). For example, investment firm Jefferies Group was hurt by losses in its securities trading operations, and investors reacted negatively to recent acquisitions by First Niagara Financial Group. Index Funds Offer Diversification Benefits As an index fund, we attempt to replicate the returns of the S&P 400 Index by closely approximating its composition. In our view, one of the greatest benefits of an index fund is that it offers a broadly diversified investment vehicle that can help investors manage risks by limiting the impact on the overall portfolio of unexpected losses in any single industry group or holding. November 15, 2011 Please note, the position in any security highlighted in italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of mid-cap companies often experience sharper price fluctuations than stocks of large-cap companies. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor’s MidCap 400 Index is a widely accepted, unmanaged total return index measuring the performance of the midsize company segment of the U.S. market. Investors cannot invest directly in any index. 3 “Standard & Poor’s ® ,” “S&P ® ,” and “S&P MidCap 400 ® ” are registered trademarks of Standard & Poor’s Financial Services LLC, and have been licensed for use on behalf of the fund. The fund is not sponsored, endorsed, managed, advised, sold or promoted by Standard & Poor’s and its affiliates and Standard & Poor’s and its affiliates make no representation regarding the advisability of investing in the fund. The Fund 5 Average Annual Total Returns as of 10/31/11 1 Year 5 Years 10 Years Fund % % % Standard & Poor’s MidCap 400 Index % % % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Dreyfus Midcap Index Fund, Inc. on 10/31/01 to a $10,000 investment made in the Standard & Poor’s MidCap 400 Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses.The Index is a widely accepted, unmanaged total return index measuring the performance of the midsize company segment of the U.S. stock market. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Midcap Index Fund, Inc. from May 1, 2011 to October 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2011 Expenses paid per $1,000 † $2.37 Ending value (after expenses) $878.20 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2011 Expenses paid per $1,000 † $2.55 Ending value (after expenses) $1,022.68 † Expenses are equal to the fund’s annualized expense ratio of .50%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS October 31, 2011 Common Stocks—99.6% Shares Value ($) Consumer Discretionary—14.0% 99 Cents Only Stores 100,448 a 2,189,766 Aaron’s 164,195 4,393,858 Advance Auto Parts 156,078 10,155,995 Aeropostale 169,808 a,b 2,319,577 AMC Networks, Cl. A 119,699 a 3,904,581 American Eagle Outfitters 412,364 5,414,339 American Greetings, Cl. A 87,155 1,395,352 ANN 109,485 a,b 2,916,680 Ascena Retail Group 146,573 a 4,235,960 Bally Technologies 91,953 a 3,335,135 Barnes & Noble 81,867 1,004,508 Bob Evans Farms 62,687 2,062,402 BorgWarner 231,823 a 17,732,141 Brinker International 178,177 b 4,080,253 Career Education 127,753 a 2,060,656 Cheesecake Factory 121,843 a 3,410,386 Chico’s FAS 364,405 4,504,046 Collective Brands 133,868 a,b 1,955,811 Deckers Outdoor 81,915 a 9,439,885 Dick’s Sporting Goods 202,095 a 7,899,894 Dollar Tree 257,387 a 20,580,665 DreamWorks Animation SKG, Cl. A 149,316 a 2,769,812 Foot Locker 321,586 7,029,870 Fossil 111,184 a 11,525,333 Gentex 303,581 9,143,860 Guess? 140,035 4,619,755 Hanesbrands 206,009 a 5,432,457 International Speedway, Cl. A 62,461 1,490,319 ITT Educational Services 43,287 a,b 2,682,063 John Wiley & Sons, Cl. A 100,094 4,760,471 KB Home 149,612 b 1,042,796 Lamar Advertising, Cl. A 120,528 a,b 2,710,675 Life Time Fitness 88,347 a,b 3,810,406 LKQ 305,365 a 8,910,551 Matthews International, Cl. A 63,634 2,236,099 8 Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) MDC Holdings 83,167 b 1,862,941 Meredith 76,787 b 2,060,195 Mohawk Industries 119,043 a 6,267,614 New York Times, Cl. A 246,187 a,b 1,875,945 NVR 11,481 a 7,379,413 Office Depot 617,582 a 1,414,263 Panera Bread, Cl. A 63,624 a,b 8,505,893 PetSmart 239,575 11,248,046 Polaris Industries 145,554 9,219,390 PVH 141,151 10,503,046 RadioShack 208,133 b 2,478,864 Regis 126,128 2,063,454 Rent-A-Center 131,995 4,507,629 Ryland Group 96,638 b 1,304,613 Saks 343,685 a,b 3,632,750 Scholastic 49,549 1,330,391 Scientific Games, Cl. A 128,484 a 1,116,526 Service Corporation International 505,163 5,051,630 Sotheby’s 140,829 4,959,997 Strayer Education 25,533 2,175,667 Thor Industries 93,424 b 2,470,131 Toll Brothers 305,281 a 5,324,101 Tractor Supply 150,736 10,693,212 Tupperware Brands 128,070 7,241,078 Under Armour, Cl. A 76,341 a,b 6,443,944 Warnaco Group 91,647 a,b 4,499,868 Wendy’s 630,557 3,190,618 Williams-Sonoma 219,608 8,244,084 WMS Industries 121,138 a 2,654,134 Consumer Staples—4.3% Church & Dwight 302,412 13,360,562 Corn Products International 160,913 7,804,280 Energizer Holdings 145,201 a 10,714,382 Flowers Foods 237,667 b 4,798,497 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Consumer Staples (continued) Green Mountain Coffee Roasters 270,281 a,b 17,573,671 Hansen Natural 160,722 a 14,318,723 Lancaster Colony 41,824 b 2,782,132 Ralcorp Holdings 115,420 a 9,330,553 Ruddick 102,362 4,474,243 Smithfield Foods 352,829 a 8,065,671 Tootsie Roll Industries 51,994 b 1,287,891 Universal 50,094 b 2,145,025 Valassis Communications 99,803 a 1,949,153 Energy—6.4% Arch Coal 448,358 8,169,083 Atwood Oceanics 118,356 a 5,058,535 Bill Barrett 100,902 a 4,197,523 CARBO Ceramics 41,761 b 5,673,232 Cimarex Energy 179,615 b 11,495,360 Comstock Resources 104,163 a 1,899,933 Dresser-Rand Group 166,839 a,b 8,075,008 Dril-Quip 73,676 a 4,796,308 Exterran Holdings 139,415 a,b 1,324,442 Forest Oil 240,919 a 2,809,116 Helix Energy Solutions Group 226,840 a 4,096,730 HollyFrontier 440,888 13,530,853 Northern Oil and Gas 131,107 a 3,168,856 Oceaneering International 227,538 9,517,915 Oil States International 108,521 a 7,554,147 Patriot Coal 197,693 a,b 2,483,024 Patterson-UTI Energy 329,147 6,688,267 Plains Exploration & Production 299,305 a 9,428,107 Quicksilver Resources 242,441 a,b 1,866,796 SM Energy 133,435 11,063,096 Southern Union 263,643 11,080,915 Superior Energy Services 166,283 a 4,675,878 Tidewater 108,279 b 5,330,575 Unit 85,493 a 4,194,287 10 Common Stocks (continued) Shares Value ($) Financial—19.1% Affiliated Managers Group 109,113 a 10,104,955 Alexandria Real Estate Equities 130,414 c 8,619,061 American Campus Communities 146,198 5,691,488 American Financial Group 164,911 5,908,761 Apollo Investment 418,093 3,461,810 Arthur J. Gallagher & Co. 234,356 7,241,600 Aspen Insurance Holdings 152,343 4,035,566 Associated Banc-Corp 363,702 4,055,277 Astoria Financial 170,872 1,418,238 BancorpSouth 149,374 1,459,384 Bank of Hawaii 100,371 b 4,238,667 BRE Properties 157,281 c 7,882,924 Brown & Brown 246,309 5,438,503 Camden Property Trust 148,856 c 9,026,628 Cathay General Bancorp 160,950 2,251,690 City National 98,450 4,176,249 Commerce Bancshares 163,937 6,360,756 Corporate Office Properties Trust 148,916 c 3,611,213 Cousins Properties 226,845 c 1,488,103 Cullen/Frost Bankers 129,589 b 6,355,045 Duke Realty 527,738 c 6,480,623 East West Bancorp 313,936 6,112,334 Eaton Vance 247,620 b 6,509,930 Equity One 126,355 b,c 2,166,988 Essex Property Trust 68,816 b,c 9,824,172 Everest Re Group 114,672 10,311,306 Federal Realty Investment Trust 131,557 c 11,676,999 Fidelity National Financial, Cl. A 474,401 7,324,751 First American Financial 224,203 2,690,436 First Niagara Financial Group 622,856 5,724,047 FirstMerit 234,137 3,280,259 Fulton Financial 425,530 4,017,003 Greenhill & Co. 60,840 2,298,535 Hancock Holding 176,900 5,360,070 Hanover Insurance Group 96,841 3,695,453 HCC Insurance Holdings 232,475 6,186,160 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Financial (continued) Highwoods Properties 154,270 c 4,779,285 Home Properties 99,108 c 5,837,461 Hospitality Properties Trust 260,654 c 6,263,516 International Bancshares 108,435 1,964,842 Jefferies Group 310,172 b 4,112,881 Jones Lang LaSalle 91,188 5,892,569 Kemper 103,121 2,772,924 Liberty Property Trust 242,929 b,c 7,773,728 Macerich 277,780 b,c 13,822,333 Mack-Cali Realty 185,689 c 5,210,433 Mercury General 75,742 3,279,629 MSCI, Cl. A 255,660 a 8,536,487 New York Community Bancorp 924,732 12,308,183 Old Republic International 545,058 b 4,818,313 Omega Healthcare Investors 212,902 b,c 3,781,140 Potlatch 83,841 c 2,723,156 Prosperity Bancshares 99,545 b 3,831,487 Protective Life 177,496 3,301,426 Raymond James Financial 213,916 6,496,629 Rayonier 257,138 c 10,730,369 Realty Income 267,659 b,c 8,942,487 Regency Centers 188,158 c 7,706,952 Reinsurance Group of America 155,922 8,143,806 SEI Investments 314,668 5,094,475 Senior Housing Properties Trust 340,146 c 7,632,876 SL Green Realty 179,684 c 12,396,399 StanCorp Financial Group 94,786 b 3,217,037 SVB Financial Group 90,777 a 4,170,295 Synovus Financial 1,670,988 b 2,506,482 Taubman Centers 121,648 c 7,448,507 TCF Financial 334,170 3,555,569 Transatlantic Holdings 132,023 6,870,477 Trustmark 133,494 b 2,955,557 UDR 459,928 c 11,466,005 Valley National Bancorp 361,433 b 4,337,196 W.R. Berkley 239,950 8,352,659 12 Common Stocks (continued) Shares Value ($) Financial (continued) Waddell & Reed Financial, Cl. A 181,694 5,038,375 Washington Federal 233,140 3,182,361 Webster Financial 156,557 3,074,779 Weingarten Realty Investors 253,961 b,c 5,894,435 Westamerica Bancorporation 62,350 b 2,794,527 Health Care—10.8% Allscripts Healthcare Solutions 400,785 a 7,675,033 AMERIGROUP 104,484 a 5,812,445 Bio-Rad Laboratories, Cl. A 41,878 a 4,168,955 Catalyst Health Solutions 105,079 a 5,776,193 Charles River Laboratories International 109,730 a 3,542,084 Community Health Systems 201,221 a 3,517,343 Cooper 100,388 6,956,888 Covance 128,312 a 6,509,268 Endo Pharmaceuticals Holdings 246,014 a 7,948,712 Gen-Probe 100,104 a 6,016,250 Health Management Associates, Cl. A 540,282 a 4,732,870 Health Net 191,377 a 5,318,367 Henry Schein 193,708 a 13,427,839 Hill-Rom Holdings 132,449 4,459,558 Hologic 548,058 a 8,834,695 IDEXX Laboratories 121,118 a,b 8,719,285 Kinetic Concepts 130,014 a 8,891,657 LifePoint Hospitals 109,821 a 4,245,680 Lincare Holdings 197,461 b 4,650,207 Masimo 127,375 2,634,115 Medicis Pharmaceutical, Cl. A 133,196 5,100,075 Mednax 101,582 a 6,684,096 Mettler-Toledo International 67,285 a 10,334,976 Omnicare 242,521 b 7,231,976 Owens & Minor 136,081 b 4,071,544 Perrigo 193,609 17,479,021 Pharmaceutical Product Development 236,940 7,816,651 Resmed 319,790 a 9,050,057 STERIS 125,766 3,896,231 The Fund 13 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Health Care (continued) Techne 78,406 5,394,333 Teleflex 85,801 5,136,048 Thoratec 125,368 a 4,577,186 United Therapeutics 107,561 a 4,703,643 Universal Health Services, Cl. B 207,930 8,310,962 VCA Antech 184,237 a 3,743,696 Vertex Pharmaceuticals 438,444 a 17,357,998 WellCare Health Plans 90,823 a,b 4,451,235 Industrial—15.5% Acuity Brands 89,999 b 4,166,954 Aecom Technology 250,489 a 5,240,230 AGCO 201,828 a 8,846,121 Alaska Air Group 75,166 a 5,000,794 Alexander & Baldwin 87,322 3,624,736 Alliant Techsystems 69,683 4,047,189 AMETEK 340,149 13,442,688 BE Aerospace 217,353 a 8,200,729 Brink’s 100,046 2,780,278 Carlisle 130,986 5,464,736 Clean Harbors 98,502 a 5,739,711 Con-way 118,355 3,487,922 Copart 119,637 a 5,210,191 Corporate Executive Board 72,690 2,659,727 Corrections Corp. of America 229,382 a 5,099,162 Crane 102,187 4,507,469 Deluxe 110,340 2,606,231 Donaldson 159,357 10,206,816 Esterline Technologies 64,119 a 3,584,252 Fortune Brands Home & Security 324,967 a 4,721,771 FTI Consulting 88,742 a,b 3,497,322 Gardner Denver 111,285 8,605,669 GATX 98,977 3,759,146 General Cable 107,963 a 3,027,282 Graco 126,366 5,426,156 Granite Construction 74,220 1,669,950 14 Common Stocks (continued) Shares Value ($) Industrial (continued) Harsco 168,955 3,894,413 Herman Miller 119,236 2,462,223 HNI 93,952 2,259,546 Hubbell, Cl. B 126,081 7,538,383 Huntington Ingalls Industries 103,945 a 3,066,377 IDEX 174,628 6,190,563 ITT 195,049 3,419,209 ITT Exelis 389,422 4,400,469 JB Hunt Transport Services 193,871 8,202,682 JetBlue Airways 414,213 a 1,855,674 Kansas City Southern 232,080 a 14,660,494 KBR 320,053 8,932,679 Kennametal 170,893 6,646,029 Kirby 116,294 a 7,156,733 Korn/Ferry International 98,841 a 1,578,491 Landstar System 100,455 4,483,307 Lennox International 110,150 3,545,728 Lincoln Electric Holdings 178,109 6,483,168 Manpower 174,090 7,510,243 Mine Safety Appliances 64,272 2,156,326 MSC Industrial Direct, Cl. A 98,088 6,670,965 Nordson 127,623 b 5,917,878 Oshkosh 188,985 a 3,942,227 Pentair 209,108 b 7,517,433 Regal-Beloit 88,087 4,680,062 Rollins 136,751 2,978,437 Shaw Group 151,418 a 3,521,983 SPX 107,412 5,865,769 Terex 227,321 a 3,782,621 Thomas & Betts 110,119 a 5,471,813 Timken 177,404 7,472,256 Towers Watson & Co., Cl. A 109,455 7,191,193 Trinity Industries 167,526 4,568,434 Triumph Group 79,492 4,618,485 United Rentals 135,950 a,b 3,182,589 URS 167,444 a 5,977,751 The Fund 15 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Industrial (continued) UTi Worldwide 214,137 3,128,542 Valmont Industries 47,193 4,046,800 Wabtec 101,611 6,826,227 Waste Connections 237,835 8,098,282 Watsco 59,316 b 3,657,425 Werner Enterprises 97,007 b 2,299,066 Woodward 125,869 4,264,442 Information Technology—16.1% ACI Worldwide 70,595 a,b 2,165,149 Acxiom 165,415 a 2,181,824 ADTRAN 135,616 4,556,698 Advent Software 71,244 a 1,952,086 Alliance Data Systems 107,779 a 11,040,881 ANSYS 193,950 a 10,543,122 AOL 227,236 a,b 3,208,572 Arrow Electronics 242,871 a 8,755,500 Atmel 979,941 a 10,348,177 Avnet 325,212 a 9,857,176 Broadridge Financial Solutions 263,577 5,864,588 Cadence Design Systems 574,311 a,b 6,357,623 Ciena 197,401 a,b 2,601,745 Concur Technologies 99,858 a 4,645,394 Convergys 256,328 a 2,742,710 CoreLogic 224,748 a 2,735,183 Cree 245,390 a,b 6,537,190 Cypress Semiconductor 361,272 a 6,903,908 Diebold 137,034 4,423,457 Digital River 83,811 a 1,536,256 DST Systems 74,805 3,754,463 Equinix 98,911 a 9,496,445 FactSet Research Systems 97,385 9,682,017 Fair Isaac 81,850 2,238,597 Fairchild Semiconductor International 272,357 a 4,077,184 Gartner 201,516 a 7,762,396 Global Payments 169,592 7,787,665 16 Common Stocks (continued) Shares Value ($) Information Technology (continued) Informatica 224,656 a 10,221,848 Ingram Micro, Cl. A 336,231 a 6,011,810 Integrated Device Technology 322,815 a 1,962,715 International Rectifier 144,404 a 3,507,573 Intersil, Cl. A 262,129 3,137,684 Itron 86,576 a 3,185,131 Jack Henry & Associates 184,096 5,966,551 Lam Research 263,054 a 11,308,691 Lender Processing Services 182,796 b 3,208,070 ManTech International, Cl. A 46,811 b 1,644,470 Mentor Graphics 199,919 a,b 2,271,080 MICROS Systems 171,781 a 8,455,061 National Instruments 194,246 5,188,311 NCR 330,980 a 6,301,859 NeuStar, Cl. A 153,025 a 4,864,665 Parametric Technology 246,986 a 5,144,718 Plantronics 98,779 3,300,206 Polycom 372,637 a 6,159,690 QLogic 216,506 a 3,024,589 Quest Software 127,987 a 2,251,291 Rackspace Hosting 216,313 a,b 8,953,195 RF Micro Devices 590,814 a,b 4,336,575 Riverbed Technology 323,962 a 8,934,872 Rovi 234,973 a 11,640,562 Semtech 138,743 a 3,388,104 Silicon Laboratories 95,020 a,b 4,062,105 Skyworks Solutions 396,463 a 7,853,932 Solera Holdings 149,698 8,178,002 Synopsys 307,063 a 8,232,359 Tech Data 92,109 a 4,529,921 TIBCO Software 341,314 a 9,860,561 Trimble Navigation 257,058 a 10,387,714 ValueClick 173,657 a,b 3,056,363 Varian Semiconductor Equipment Associates 160,008 a 10,043,702 VeriFone Systems 218,444 a 9,220,521 The Fund 17 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) Vishay Intertechnology 332,847 a 3,578,105 Zebra Technologies, Cl. A 116,247 a 4,154,668 Materials—6.4% Albemarle 193,817 10,328,508 AptarGroup 142,234 6,822,965 Ashland 165,795 8,780,503 Cabot 137,670 4,154,881 Carpenter Technology 93,806 5,320,676 Commercial Metals 246,066 3,058,600 Compass Minerals International 70,181 5,338,669 Cytec Industries 105,047 4,692,449 Domtar 84,754 6,942,200 Greif, Cl. A 65,081 2,914,327 Intrepid Potash 109,319 a,b 3,042,348 Louisiana-Pacific 278,182 a 1,849,910 Martin Marietta Materials 96,428 b 6,959,209 Minerals Technologies 39,140 2,146,438 NewMarket 22,716 b 4,410,084 Olin 167,362 3,156,447 Packaging Corp. of America 210,626 5,493,126 Reliance Steel & Aluminum 158,306 6,995,542 Rock-Tenn, Cl. A 149,351 8,840,086 RPM International 274,241 6,162,195 Scotts Miracle-Gro, Cl. A 95,410 b 4,628,339 Sensient Technologies 106,823 3,948,178 Silgan Holdings 104,667 3,929,199 Sonoco Products 208,357 6,540,326 Steel Dynamics 461,771 5,767,520 Temple-Inland 231,747 7,371,872 Valspar 195,692 6,823,780 Worthington Industries 118,847 b 2,053,676 Telecommunication Services—.5% Telephone & Data Systems 192,202 4,455,242 18 Common Stocks (continued) Shares Value ($) Telecommunication Services (continued) TW Telecom 318,136 a 5,885,516 Utilities—6.5% AGL Resources 165,476 6,940,063 Alliant Energy 232,543 9,483,104 Aqua America 288,781 b 6,408,050 Atmos Energy 188,714 6,476,664 Black Hills 81,074 2,733,004 Cleco 129,574 4,777,393 DPL 244,636 7,424,703 Energen 153,374 7,524,528 Great Plains Energy 285,815 5,927,803 Hawaiian Electric Industries 203,656 5,158,606 IDACORP 105,801 4,272,244 MDU Resources Group 401,581 8,276,584 National Fuel Gas 173,459 10,631,302 NSTAR 218,787 9,865,106 NV Energy 499,006 8,004,056 OGE Energy 205,339 10,624,240 PNM Resources 183,359 3,296,795 Questar 377,950 7,283,096 UGI 235,283 6,745,564 Vectren 173,864 4,934,260 Westar Energy 243,751 6,644,652 WGL Holdings 107,983 4,622,752 Total Common Stocks (cost $1,960,328,476) Principal Short-Term Investments—.1% Amount ($) Value ($) U.S. Treasury Bills: 0.03%, 3/22/12 435,000 d 434,944 0.04%, 3/8/12 1,065,000 d 1,064,915 Total Short-Term Investments (cost $1,499,779) The Fund 19 STATEMENT OF INVESTMENTS (continued) Other Investment—.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $11,834,109) 11,834,109 e Investment of Cash Collateral for Securities Loaned—5.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $126,214,503) 126,214,503 e Total Investments (cost $2,099,876,867) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan.At October 31, 2011, the value of the fund’s securities on loan was $117,924,760 and the value of the collateral held by the fund was $126,214,503. c Investment in real estate investment trust. d Held by a broker as collateral for open financial futures positions. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Financial 19.1 Materials 6.4 Information Technology 16.1 Short-Term/ Industrial 15.5 Money Market Investments 6.1 Consumer Discretionary 14.0 Consumer Staples 4.3 Health Care 10.8 Telecommunication Services .5 Utilities 6.5 Energy 6.4 † Based on net assets. See notes to financial statements. 20 STATEMENT OF FINANCIAL FUTURES October 31, 2011 Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 10/31/2011 ($) Financial Futures Long Standard & Poor’s Midcap 400 E-mini 109 9,658,490 December 2011 See notes to financial statements. The Fund 21 \ STATEMENT OF ASSETS AND LIABILITIES October 31, 2011 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $117,924,760)—Note 1(b): Unaffiliated issuers 1,961,828,255 2,294,735,934 Affiliated issuers 138,048,612 138,048,612 Cash 1,906,811 Receivable for shares of Common Stock subscribed 2,872,164 Receivable for investment securities sold 1,913,104 Dividends and securities lending income receivable 1,193,603 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 929,226 Liability for securities on loan—Note 1(b) 126,214,503 Payable for investment securities purchased 7,808,572 Payable for shares of Common Stock redeemed 3,067,046 Payable for futures variation margin—Note 4 508,045 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,893,922,377 Accumulated undistributed investment income—net 11,022,136 Accumulated net realized gain (loss) on investments 63,674,579 Accumulated net unrealized appreciation (depreciation) on investments (including $616,065 net unrealized appreciation on financial futures) 333,523,744 Net Assets ($) Shares Outstanding (200 million shares of $.001 par value Common Stock authorized) 83,822,053 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 22 STATEMENT OF OPERATIONS Year Ended October 31, 2011 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 28,122,629 Affiliated issuers 73,015 Income from securities lending—Note 1(b) 191,471 Interest 3,433 Total Income Expenses: Management fee—Note 3(a) 6,210,179 Shareholder servicing costs—Note 3(b) 6,210,179 Directors’ fees—Note 3(a) 129,832 Loan commitment fees—Note 2 32,397 Interest expense—Note 2 471 Total Expenses Less—Directors’ fees reimbursed by the Manager—Note 3(a) (129,832 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 88,772,761 Net realized gain (loss) on financial futures 11,105,415 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 65,652,086 Net unrealized appreciation (depreciation) on financial futures (2,622,462 ) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 23 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2011 2010 Operations ($): Investment income—net 15,937,322 21,292,347 Net realized gain (loss) on investments 99,878,176 98,002,035 Net unrealized appreciation (depreciation) on investments 63,029,624 347,035,577 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net (19,304,456 ) (20,005,002 ) Net realized gain on investments (33,758,375 ) — Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold 783,432,779 635,553,846 Dividends reinvested 49,197,626 18,547,196 Cost of shares redeemed (857,363,779 ) (657,496,798 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 2,201,093,919 1,758,164,718 End of Period Undistributed investment income—net 11,022,136 14,389,270 Capital Share Transactions (Shares): Shares sold 27,510,306 26,641,400 Shares issued for dividends reinvested 1,753,164 808,509 Shares redeemed (30,150,682 ) (27,836,890 ) Net Increase (Decrease) in Shares Outstanding ) ) See notes to financial statements. 24 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended October 31, 2011 2010 2009 2008 2007 Per Share Data ($): Net asset value, beginning of period 25.98 20.66 18.95 33.19 29.91 Investment Operations: Investment income—net a .18 .25 .26 .31 .38 Net realized and unrealized gain (loss) on investments 1.91 5.31 2.73 (11.42 ) 4.36 Total from Investment Operations 2.09 5.56 2.99 (11.11 ) 4.74 Distributions: Dividends from investment income—net (.22 ) (.24 ) (.32 ) (.35 ) (.28 ) Dividends from net realized gain on investments (.39 ) — (.96 ) (2.78 ) (1.18 ) Total Distributions (.61 ) (.24 ) (1.28 ) (3.13 ) (1.46 ) Net asset value, end of period 27.46 25.98 20.66 18.95 33.19 Total Return (%) 8.00 27.05 17.89 (36.64 ) 16.45 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .51 .51 .51 .51 .51 Ratio of net expenses to average net assets .50 .50 .50 .50 .50 Ratio of net investment income to average net assets .64 1.07 1.45 1.16 1.20 Portfolio Turnover Rate 19.40 14.15 21.72 24.48 22.53 Net Assets, end of period ($ x 1,000) 2,302,143 2,201,094 1,758,165 1,581,926 2,491,415 a Based on average shares outstanding at each month end. See notes to financial statements. The Fund 25 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Midcap Index Fund, Inc. (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a non-diversified open-end management investment company. The fund’s investment objective seeks to match the performance of the Standard & Poor’s MidCap 400 Index. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). 26 Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered invest- The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) ment companies that are not traded on an exchange are valued at their net asset value.All preceding securities are categorized within Level 1 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service approved by the Board of Directors. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. 28 Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day.These securities are generally categorized within Level 1 of the fair value hierarchy. The following is a summary of the inputs used as of October 31, 2011 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic † 2,290,107,533 — — Equity Securities— Foreign † 3,128,542 Mutual Funds 138,048,612 — U.S. Treasury — 1,499,859 — Other Financial Instruments: Futures †† 616,065 — — † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. In May 2011, FASB issued Accounting Standards Update (“ASU”) No. 2011-04 “Amendments to Achieve Common FairValue Measurement and Disclosure Requirements in GAAP and International Financial Reporting Standards (“IFRS”)” (“ASU 2011-04”). ASU 2011-04 includes common requirements for measurement of and disclosure about fair value between GAAP and IFRS. ASU 2011-04 will require reporting entities to disclose the following information for fair value measurements categorized within Level 3 of the fair value hierarchy: quantitative information about the unobservable inputs used in the fair The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) value measurement, the valuation processes used by the reporting entity and a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs and the interrelationships between those unobservable inputs. In addition, ASU 2011-04 will require reporting entities to make disclosures about amounts and reasons for all transfers in and out of Level 1 and Level 2 fair value mea-surements.The new and revised disclosures are effective for interim and annual reporting periods beginning after December 15, 2011. At this time, management is evaluating the implications of ASU 2011-04 and its impact on the financial statements. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended October 31, 2011, The Bank of New York Mellon earned $82,059 from lending portfolio securities, pursuant to the securities lending agreement. 30 (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended October 31, 2011 were as follows: Affiliated Investment Value Value Net Company 10/31/2010 ($) Purchases ($) Sales ($) 10/31/2011 ($)Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 66,173,000 544,774,069 599,112,960 11,834,109 .5 Dreyfus Institutional Cash Advantage Fund+ 196,936,518 554,455,189 625,177,204126,214,503 5.5 Total 1,099,229,258 † On June 7, 2011, Dreyfus Institutional Cash Advantage Plus Fund was acquired by Dreyfus Institutional Cash Advantage Fund, resulting in a transfer of shares. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable pro- The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) visions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2011, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended October 31, 2011 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2011, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $12,610,385, undistributed capital gains $93,642,772 and unrealized appreciation $301,967,302. The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2011 and October 31, 2010 were as follows: ordinary income $19,304,456 and $20,005,002 and long-term capital gains $33,758,375 and $0, respectively. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended October 31, 2011, was approximately $34,200 with a related weighted average annualized interest rate of 1.38%. 32 NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (“Agreement”) with the Manager, the management fee is computed at the annual rate of .25% of the value of the fund’s average daily net assets and is payable monthly. Under the terms of the Agreement, the Manager has agreed to pay all the expenses of the fund, except management fees, brokerage fees and commissions, taxes, interest expense, commitment fees on borrowings, Shareholder Services Plan fees, fees and expenses of non-interested Board members (including counsel fees) and extraordinary expenses. In addition, the Manager is required to reduce its fee in an amount equal to the fund’s allocable portion of the accrued fees and expenses of the non-interested Board members (including counsel fees). Each Board member also serves as a Board member of other funds within the Dreyfus complex.Annual retainer fees and attendance fees are allocated to each fund based on net assets. During the period ended October 31, 2011, fees reimbursed by the Manager amounted to $129,832. (b) Under the Shareholder Services Plan, the fund pays the Distributor for the provision of certain services, at the annual rate of .25% of the value of the fund’s average daily net assets. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2011, the fund was charged $6,210,179 pursuant to the Shareholder Services Plan. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $464,613 and shareholder services plan fees $464,613. The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended October 31, 2011, amounted to $491,298,531 and $471,224,742, respectively. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk as a result of changes in value of underlying financial instruments.The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market.A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Contracts open at October 31, 2011 are set forth in the Statement of Financial Futures. 34 The following summarizes the average market value of derivatives outstanding during the period ended October 31, 2011: Average Market Value ($) Equity futures contracts 56,385,421 At October 31, 2011, the cost of investments for federal income tax purposes was $2,130,817,244; accordingly, accumulated net unrealized appreciation on investments was $301,967,302, consisting of $542,521,813 gross unrealized appreciation and $240,554,511 gross unrealized depreciation. The Fund 35 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Midcap Index Fund, Inc. We have audited the accompanying statement of assets and liabilities of Dreyfus Midcap Index Fund, Inc., including the statements of investments and financial futures, as of October 31, 2011, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended and financial highlights for each of the years indicated therein. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2011 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Midcap Index Fund, Inc. at October 31, 2011, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York December 29, 2011 36 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates 100% of the ordinary dividends paid during the fiscal year ended October 31, 2011 as qualifying for the corporate dividends received deduction. For the fiscal year ended October 31, 2011, certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $16,205,260 represents the maximum amount that may be considered qualified dividend income. Shareholders will receive notification in early 2012 of the percentage applicable to the preparation of their 2011 income tax returns.Also, the fund hereby designates $.3823 per share as a long-term capital gain distribution paid on December 29, 2010 and also designates $.0070 per share as a long-term capital gain distribution paid on March 29, 2011. The Fund 37 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 75 investment companies (comprised of 167 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since February 1988. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. She is 38 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. She is 55 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Managing Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. She is 48 years old and has been an employee of the Manager since February 1984. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. She is 41 years old and has been an employee of the Manager since August 2001. 40 ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 59 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 76 investment companies (comprised of 192 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since November 1990. The Fund 41 OFFICERS OF THE FUND (Unaudited) (continued) JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (76 investment companies, comprised of 192 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellon’s Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 54 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. STEPHEN J. STOREN, Anti-Money Laundering Compliance Officer since May 2011. Chief Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 72 investment companies (comprised of 188 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Distributor since October 1999. 42 NOTES Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $37,078 in 2010 and $30,312 in 2011. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $5,382 in 2010 and $6,000 in 2011. These services consisted of security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $-0- in 2010 and $-0- in 2011. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $5,050 in 2010 and $2,742 in 2011. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held, and (iv) determination of Passive Foreign Investment Companies. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $-0- in 2010 and $-0- in 2011. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $744 in 2010 and $876 in 2011. These services consisted of a review of the Registrant’s anti-money laundering program. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $-0- in 2010 and $-0- in 2011. Note: In each of (b) through (d) of this Item 4, 100% of all services provided by the Auditor were pre-approved as required. Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $31,544,905 in 2010 and $16,139,606 in 2011. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Midcap Index Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: December 19, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: December 19, 2011 By: /s/ James Windels, James Windels, Treasurer Date: December 19, 2011 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
